Citation Nr: 1641917	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  07-14 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a neurocognitive disorder, to include inorganic brain syndrome, attention deficit disorder, learning disorder, brain damage, dementia, epilepsy, seizures, and personality disorder with paranoid, histrionic, dependent and compulsive features.

2.  Entitlement to service connection for a cardiovascular disorder, to include hypertension, sick sinus syndrome, irregular heartbeat, and status-post heart attack and dual chamber pacemaker. 

3.  Entitlement to service connection for a bladder disorder, to include urinary incontinence.

4.  Entitlement to service connection for chronic pain syndrome.

5.  Entitlement to service connection for bilateral hearing loss.
6.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder, with dysthymia and major depression. 

7.  Entitlement to an effective date prior to May 19, 2006, for the award of a 70 percent disability rating for posttraumatic stress disorder. 

8.  Entitlement to an effective date prior to May 19, 2006, for the award of a total rating based on individual unemployability.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for high astigmatism, with hypermetropia and diplopia, claimed as misdiagnosis of a visual disorder causing anxiety.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1968 to November 1970. This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from multiple ratings decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In September 2005, VA appointed the Veteran's spouse as his fiduciary for VA benefits purposes.  

In a January 2011 decision, the Board denied the claims of service connection for left carpal tunnel syndrome; an effective date earlier May 3, 2004, for the award of service connection for posttraumatic stress disorder (PTSD); whether new and material evidence had been received to reopen the claims of entitlement to compensation for lumbar stenosis under 38 U.S.C.A. § 1151, and service connection for type II diabetes mellitus and multi-joint arthritis; and reopened and remanded the claim for entitlement to dysthymic disorder, as well as claims of service connection for erectile dysfunction, urinary incontinence, chronic pain syndrome, paranoia with histrionic and compulsive features, personality disorder, epilepsy, inorganic brain syndrome, and an earlier effective date for a total rating for compensation purposes based upon individual unemployability (TDIU).  The claim for an earlier effective date for the 70 percent disability rating for PTSD was not addressed, though certified to the Board in April 2009.   

The Veteran appealed the January 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (Joint Motion), the Court ordered that part of the Board's decision that denied the claim to reopen the issue of entitlement to service connection for type II diabetes mellitus was remanded to the Board for action consistent with the terms of the Joint Motion.  The appeal as to the remaining issues was dismissed.  

Consequently, the claims pertaining to service connection for left carpal tunnel syndrome; an effective date earlier May 3, 2004, for the award of service connection for PTSD; whether new and material evidence has been received to reopen the claim for compensation for lumbar stenosis under 38 U.S.C.A. § 1151; and service connection for multi-joint arthritis are no longer in appellate status.  In September 2011, the RO granted service connection for dysthymia and erectile dysfunction and thus, there no longer remain claims in controversy.  In July 2012, the Board reopened and denied the claim of service connection for type II diabetes mellitus.  The Veteran did not file a motion for reconsideration or appeal the denial to the Court. 

The claims for neurocognitive, cardiovascular, and bladder disorders have been recharacterized and consolidated in order to afford the Veteran the broadest scope of review and for the sake of judicial economy.  


REMAND

The matters are not ready for appellate disposition.  Notably, pertinent evidence has been added to the electronic claims file and the Veteran's Fiduciary, through the authorized representative, has not waived the procedural right to RO review and a supplemental statement of the case.  Additional evidence received at the RO after an appeal is transferred to the Board will be forwarded to the Board if it has a bearing on any appellate issue, and the Board will then determine what action is required.  38 C.F.R. §§ 19.31, 19.37(b), 20.1304 (2015).  
 
The last adjudication of the claim for an earlier effective date for the 70 percent rating for PTSD was in an August 2009 supplemental statement of the case.  The claim for an evaluation in excess of 70 percent disabling for PTSD was last addressed in a November 2012 statement of the case.  The 1151 claim for high astigmatism with hypermetropia and diplopia was readjudicated in an April 2014 statement of the case and the claims of service connection for a chronic heart condition, bladder condition, neurocognitive disorder, and chronic pain syndrome and an earlier effective date for TDIU were last adjudicated in an April 2014 supplemental statement of the case.  The claim for bilateral hearing loss hearing loss was last addressed in a May 2015 statement of the case.  Copious amounts of evidence have been added to the claims folder between and since these adjudications.   

The waiver on file dated in November 2010, applied only to waiving a January 12, 2010, letter from the Veteran's attorney, with attached supporting medical records and a statement of Veteran regarding his service aboard a Navy vessel as it pertained to his claim of service connection for diabetes mellitus, which is not currently before the Board.  The wavier on file dated in May 2015, applied only to waiving the articles entitled "PTSD May Raise Heart Risk for Vietnam Vets" and "Vietnam War Vets with PTSD at Double Risk for Heart Disease;" medical records from Black Hills Regional Eye Institute dated April 2012 through April 2014; medical records from Westside Chiropractic dated August 2007 through November 2014; medical records from The Heart Doctors dated December 2012 through September 2014; medical records from Rapid City Medical Center South dated February 2013 through October 2014; medical records from Black Hills Imaging Center; medical records from The Endoscopy Center, Inc.; medical records from Dr. Jessie Gilman dated September 2014 through November 2014; medical records from Three Rivers Mental Health dated December 2010 through December 2014; medical records from Black Hills Surgery Center dated December 2001 through December 2014; and medical records from Rapid City Regional Hospital and The Rehab Doctors dated April 2014 through December 2014.  Since that waiver, additional evidence has been added to the electronic record, to include, but not limited to, over 400 pages of VA outpatient treatment records dated between April 2014 and February 2016 from the Black Hills VA Medical Center (VAMC) and February 2016 reports of VA Intestinal and Genitourinary examinations.  Thus, these matters must be remanded to the RO for issuance of a supplemental statement of the case.  

VA also has a duty to assist veterans to obtain evidence needed to substantiate a claim.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  VA must provide a new examination when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran seeks entitlement to a rating in excess of 70 percent for PTSD.  He was last afforded a VA examination in 2011.  Therefore, the Veteran should be provided another VA examination to ascertain the current severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994).

Finally, the RO must obtain updated VA clinical records of the Veteran dated from February 2016 to the present.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2105); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is remanded for the following action:

1.  The RO must obtain for the record copies of the updated VA clinical records of the Veteran dated from February 2016 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.   

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected PTSD.  The electronic claims file, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD and any other psychiatric disability or characteristics, signs, or symptoms of other psychiatric disability which are not differentiable from the Veteran's PTSD: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic record demonstrating any notice that was sent was returned as undeliverable.
 
4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 
 
5.  The RO must conduct any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above.  This includes, if necessary, ordering new VA examinations and/or obtaining VA addendum opinions with regard to the claimed disorders.  

6.  After completing the above actions, the RO must readjudicate the issues in light of all evidence of record, to include the additional evidence submitted after the August 2009 supplemental statement of the case for an earlier effective date for the increased 70 percent rating for PTSD; the November 2012 statement of the case for an evaluation in excess of 70 percent for PTSD; the April 2014 statement of the case for the 1151 claim for high astigmatism with hypermetropia and diplopia; the April 2014 supplemental statement of the case for the cardiovascular disorder, bladder disorder, neurocognitive disorder, and chronic pain syndrome, as well as the earlier effective date for TDIU; and the May 2015 statement of the case for service connection for bilateral hearing loss were issued.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

